DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 01/25/2021.
Reasons for Allowance
3.	Claims 1, 3-4, 7-10, 12-14 and 17-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to an improved a vehicle input device to provide for an enhanced input device that may more readily accommodate varying use conditions. Independent claims 1, 13 and 19 identify the distinct limitations “the size of the displayed virtual input icons is increased when the amount of sensed signal is small and is decreased when the amount of sensed signal is large, wherein each virtual input icon is displayed on an area of the display over a plurality of proximity sensors for sensing user interaction with the icon, and wherein signals sensed with the plurality of proximity sensors are summed to provide a total signal value that is used to activate a keypad”.
	The closest prior arts, Ryu et al. (US 2017/0031542), Matsubara (US 2018/0095646) and Park et al. (US 2010/0085317) all discussed in the Office action dated 12/07/2020 and new references cited Lee et al. (US 2012/0179969) and Hasui (US 2012/0154331), either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693